                       Case 1:18-cv-09471-JPO Document 4
                                                       3 Filed 10/17/18 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

                   OSWALDO PALACIOS                                  )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 1:18-cv-09471-JPO
                                                                     )
    P. MEJIAS CLEANING SERVICES; PROCIDA                             )
           CONSTRUCTION CORP., and                                   )
           PEDRO MEJIAS, Individually,                               )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) P.Mejias Cleaning Services- 1 Vernon Ave, Apt. 1A, Brooklyn, Kings County, New
                                           York 11207

                                           Procida Construction Corp.- 456 East 173rd Street, Bronx, Bronx County New York
                                           10457

                                           Pedro Mejias- 1 Vernon Ave, Apt. 1A, Brooklyn, Kings County, New York 11207

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Mark L. Lubelsky And Associates
                                           123 West 18th Street, 8th Floor, New York, NY 10011
                                           (212) 242-7480




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:        10/17/2018                                                              /s/ J. Gonzalez
                                                                                          Signature of Clerk or Deputy Clerk
